--------------------------------------------------------------------------------

Exhibit 10.1
 
SECOND AMENDMENT
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


THIS SECOND AMENDMENT to Second Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into as of August 15, 2012, by and between SILICON
VALLEY BANK (“Bank”) and ACTIVE POWER, INC., a Delaware corporation
(“Borrower”), with its principal place of business at 2128 W Braker Lane BK 12,
Austin, TX 78758.


Recitals


A.           Bank and Borrower have entered into that certain Second Amended and
Restated Loan and Security Agreement dated as of August 5, 2010 as amended by
that certain First Amendment to Second Amended and Restated Loan and Security
Agreement dated as of March 5, 2012 (as the same may from time to time be
amended, modified, supplemented or restated, the “Loan Agreement”).


B.           Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.


C.           Borrower has requested that Bank amend the Loan Agreement to (i)
extend the maturity date; (ii) revise the borrowing base calculations; (iii)
revise the streamline calculation and (iv) make certain other revisions to the
Loan Agreement as more fully set forth herein.


D.           Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.


Agreement


Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:


1.             Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.


2.             Amendments to Loan Agreement.


2.1           Section 2.1.1 (Financing of Accounts).  Section 2.1.1 of the Loan
Agreement hereby is amended and restated to read as follows:


“2.1.1      Financing of Accounts.


(a)           Availability.


(i)            Subject to the terms of this Agreement, so long as no Advances
with respect to Aggregate Eligible Receivables are outstanding, Borrower may
request that Bank finance specific Eligible Accounts.  Bank may, in its good
faith business discretion, finance such Eligible Accounts by extending credit to
Borrower in an amount equal to the result of the applicable Advance Rate
multiplied by the face amount of the Eligible Account.  Bank may, in its sole
discretion, change the Advance Rate for a particular Eligible Account on a case
by case basis.


(ii)           Subject to the terms of this Agreement, so long as no Advances
with respect to Eligible Accounts are outstanding pursuant to Section
2.1.1(a)(i), and provided that a Streamline Period is in effect, Borrower may
request that Bank finance Eligible Accounts on an aggregate basis (the
“Aggregate Eligible Receivables”).  Bank may, in its good faith business
discretion, finance Aggregate Eligible Receivables by extending credit to
Borrower in an amount equal to the result of the applicable Advance Rate for
Eligible Accounts multiplied by the face amount of that portion of the Aggregate
Eligible Receivables that constitutes Eligible Accounts.  Bank may, in its sole
discretion, change the Advance Rate for the Aggregate Eligible Receivables on a
case by case basis.

 
 

--------------------------------------------------------------------------------

 

(iii)           Any extension of credit made pursuant to the terms of
subsections (i) or (ii) above shall hereinafter be referred to as an
“Advance”.  When Bank makes an Advance, the Eligible Account or Aggregate
Eligible Receivable each become a separate “Financed Receivable”.


(iv)           Intentionally Omitted.


(v)           For sake of clarity, Borrower may not have Advances based upon
Eligible Accounts outstanding at the same time that Advances based upon
Aggregate Eligible Receivables are outstanding.


(b)           Maximum Advances.  The aggregate amount of all Advances
outstanding at any time may not exceed the lesser of (A) Twelve Million Five
Hundred Thousand Dollars ($12,500,000) or (B) the applicable Advance Rate
multiplied by the face amount of Eligible Accounts plus the Inventory
Availability Amount less the sum of all outstanding Advances and Inventory
Advances, less the FX Reduction Amount.  The aggregate amount of Advances made
with respect to Eligible Foreign Accounts shall not exceed Five Million Dollars
($5,000,000) at any time.  The aggregate amount of Advances made with respect to
Eligible 91-120 Day Aged Accounts shall not exceed One Million Five Hundred
Thousand Dollars ($1,500,000) at any time.  The aggregate amount of Advances
made with respect to Eligible 91-120 Day Aged Accounts and Inventory Advances
shall not exceed fifty percent (50%) of the aggregate amount of all outstanding
Advances and Inventory Advances at any time.  If, at any time, the outstanding
Credit Extensions exceed the foregoing limitations, Borrower shall immediately
pay such excess to Bank.


(c)           Borrowing Procedure.  Borrower will deliver an Advance Request and
Invoice Transmittal in the form attached hereto as Exhibit C signed by a
Responsible Officer for each Advance it requests, accompanied by an accounts
receivable aging, a purchase order report and a Borrowing Base Certificate in
the form attached hereto as Exhibit D, with respect to requests for Advances
based upon Aggregate Eligible Receivables (with the amount of such Aggregate
Eligible Receivables to be calculated as of the last day of the most recent
Reconciliation Period), or by invoices, with respect to requests for Advances
based upon Eligible Accounts.  Bank may rely on information set forth in or
provided with the Advance Request and Invoice Transmittal.  In addition, upon
Bank’s request, Borrower shall deliver to Bank any contracts, purchase orders,
or other underlying supporting documentation with respect to such Eligible
Account.


(d)           Credit Quality; Confirmations.  At any time when a Streamline
Period is not in effect (or, if a Streamline Period is in effect, at any time
when Advances are outstanding or have been requested pursuant to Section
2.1.1(a)(i)), Bank may, at its option, conduct a credit check of the Account
Debtor for each Account requested by Borrower for financing hereunder in order
to approve any such Account Debtor’s credit before agreeing to finance such
Account.  At any time when a Streamline Period is not in effect, or, if a
Streamline Period is in effect at any time when Advances are outstanding or have
been requested pursuant to Section 2.1.1(a)(i)), Bank may also verify directly
with the respective Account Debtors the validity, amount and other matters
relating to the Accounts (including confirmations of Borrower’s representations
in Section 5.3) by means of mail, telephone or otherwise, either in the name of
Borrower or Bank from time to time in its sole discretion.


(e)           Accounts Notification/Collection.  At any time when a Streamline
Period is not in effect (or, if a Streamline Period is in effect, at any time
when Advances are outstanding or have been requested pursuant to Section
2.1.1(a)(i)), Bank may notify any Person owing Borrower money of Bank’s security
interest in the funds and verify and/or collect the amount of the Account.

 
2

--------------------------------------------------------------------------------

 

(f)           Maturity.  This Agreement shall terminate and all Obligations
outstanding hereunder shall be immediately due and payable on the Maturity Date.


(g)           Suspension of Advances.  Borrower’s ability to request that Bank
finance Eligible Accounts hereunder will terminate if, in Bank’s sole
discretion, there has been a material adverse change in the general affairs,
management, results of operation, condition (financial or otherwise) or the
prospect of repayment of the Obligations, or there has been any material adverse
deviation by Borrower from the most recent business plan of Borrower presented
to and accepted by Bank prior to the execution of this Agreement.


(h)           Early Termination Fee.  This Agreement may be terminated prior to
the Maturity Date as follows:  (i) by Borrower, effective three (3) Business
Days after written notice of termination is given to Bank; or (ii) by Bank at
any time after the occurrence of an Event of Default, without notice, effective
immediately.  If this Agreement is terminated with respect to Advances on or
prior to the first anniversary of the Second Amendment Effective Date (A) by
Bank in accordance with clause (ii) in the foregoing sentence, or (B) by
Borrower for any reason, Borrower shall pay to Bank a non refundable termination
fee in an amount equal to Sixty Two Thousand Five Hundred Dollars ($62,500) (the
“Early Termination Fee”).  The Early Termination Fee shall be due and payable on
the effective date of such termination and thereafter shall bear interest at a
rate equal to the highest rate applicable to any of the
Obligations.  Notwithstanding the foregoing, Bank agrees to waive the Early
Termination Fee if Bank closes on the refinance and re-documentation of the
Advances under this Agreement under another division of Bank (in its sole and
exclusive discretion) prior to the Maturity Date.


In addition, at any time when a Streamline Period is not in effect, any and all
Advances made by Bank thereafter shall be made by Bank in its sole discretion in
each instance, and Bank shall have no commitment or obligation to finance any
Accounts during such time.  Accordingly, there shall not be any recourse to
Bank, nor liability of Bank, on account of any delay in Bank’s making of, and/or
any decline by Bank to make, any loan or advance requested hereunder.”


2.2           Section 2.1.2 (Inventory Sublimit).  Section 2.1.2(c) of the Loan
Agreement hereby is amended and restated to read as follows:


“(c)           Interest Rate for Inventory Sublimit.  The Financed Inventory
Balance shall accrue interest at a per annum rate equal to (i) one and one
quarter percent (1.25%) above the Prime Rate at all times when a Streamline
Period is in effect and (ii) three and one half percent (3.50%) above the Prime
Rate at all times when a Streamline Period is not in effect.  Notwithstanding
the foregoing, at Bank’s election upon the occurrence and during the continuance
of an Event of Default, the Inventory Advances shall bear interest at a rate per
annum which is five percentage points (5.0%) above the rate that is otherwise
applicable thereto.  Payment or acceptance of the increased interest rate
provided in this Section is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of Bank.”


2.3           Section 2.1.3 (Letters of Credit Sublimit).  Section 2.1.3 of the
Loan Agreement hereby is amended and restated to read as follows:


“2.1.3      Foreign Exchange.  Borrower may enter into foreign exchange
contracts with Bank under which Borrower commits to purchase from or sell to
Bank a specific amount of Foreign Currency (each, a “FX Forward Contract”) on a
specified date (the “Settlement Date”).  FX Forward Contracts shall have a
Settlement Date of at least one (1) FX Business Day after the contract date and
shall be subject to a reserve of ten percent (10%) of each outstanding FX
Forward Contract.  The aggregate amount of FX Forward Contracts at any one time
may not exceed ten (10) times Five Hundred Thousand Dollars ($500,000).  The
amount otherwise available shall be reduced by an amount equal to ten percent
(10%) of each outstanding FX Forward Contract (the “FX Reduction Amount”).  Any
amounts needed to fully reimburse Bank for any amounts not paid by Borrower in
connection with FX Forward Contracts will accrue interest at the interest rate
applicable to Advances.”

 
3

--------------------------------------------------------------------------------

 

2.4           Section 2.1.4 (Cash Management Services Sublimit).  Section 2.1.4
of the Loan Agreement hereby is amended and restated to read as follows:


“2.1.4     Intentionally Omitted.”


2.5           Section 2.1.5 (Aggregate Advance Limits).  Section 2.1.5 of the
Loan Agreement hereby is amended and restated to read as follows:


“2.1.5      Intentionally Omitted.”


2.6           Section 2.2.2 (Facility Fee).  Section 2.2.2 of the Loan Agreement
hereby is amended and restated to read as follows:


“2.2.2      Facility Fee.  A fully earned, non-refundable facility fee of Sixty
Two Thousand Five Hundred Dollars ($62,500)  is due upon the Second Amendment
Effective Date and a fully earned, non-refundable facility fee of Sixty Two
Thousand Five Hundred Dollars ($62,500) is due upon the first anniversary of the
Second Amendment Effective Date (the “Facility Fees”).”


2.7           Section 2.2.3 (Aggregate Advance Limits).  Section 2.2.3 of the
Loan Agreement hereby is amended and restated to read as follows:


“2.2.3      Finance Charges.  In computing Finance Charges on the Obligations
under this Agreement (other than Inventory Advances), all Collections received
by Bank shall be deemed applied by Bank on account of the Obligations (i) three
(3) Business Days after receipt of the Collections when a Streamline Period is
not in effect or (ii) on the same day as receipt of Collections when a
Streamline Period is in effect.   Borrower will pay a finance charge (the
“Finance Charge”) on each Financed Receivable which is equal to the Applicable
Rate divided by 360 multiplied by the number of days each such Financed
Receivable is outstanding multiplied by the outstanding Financed Receivable
Balance.  If a Streamline Period is in effect, the Finance Charge for all
Eligible Accounts is payable on the first day of each month.  If a Streamline
Period is not in effect, the Finance Charge is payable (i) with respect to an
Eligible Account, when the Advance made based on such Financed Receivable is
payable in accordance with Section 2.3 hereof.  Upon the occurrence and during
the continuance of an Event of Default, the Applicable Rate will increase an
additional five percent (5.0%) per annum effective at Bank’s election upon the
occurrence of such Event of Default.  In the event that the aggregate amount of
Finance Charges earned by Bank in any Reconciliation Period is less than the
Minimum Finance Charge, Borrower shall pay to Bank an additional Finance Charge
equal to (i) the Minimum Finance Charge minus (ii) the aggregate amount of all
Finance Charges earned by Bank in such Reconciliation Period.   Such additional
Finance Charge shall be payable on the first day of the next Reconciliation
Period.”


2.8           Section 2.3.1 (Repayment).  Section 2.3.1 of the Loan Agreement
hereby is amended and restated to read as follows:


“2.3.1     Repayment.   If a Streamline Period is in effect, Borrower will repay
each Advance on the Maturity Date.   If a Streamline Period is not in effect,
Borrower will repay each Advance on the earliest of: (a) the date on which
payment is credited by the Bank for the Financed Receivable with respect to
which the Advance was made, (b) the date on which the Financed Receivable is no
longer an Eligible Account, (c) the date on which any Adjustment is asserted to
the Financed Receivable (but only to the extent of the Adjustment if the
Financed Receivable remains otherwise an Eligible Account), (d) the date on
which there is a breach of any warranty or representation set forth in Section
5.3, or (e) the Maturity Date (including any early termination).  Each payment
will also include all accrued Finance Charges and Collateral Handling Fees with
respect to such Advance and all other amounts then due and payable
hereunder.  Borrower may prepay any Advances hereunder at any time without
premium or penalty.”

 
4

--------------------------------------------------------------------------------

 

2.9           Section 2.3.2 (Repayment on Event of Default).  Section 2.3.2 of
the Loan Agreement hereby is amended and restated to read as follows:


“2.3.2     Repayment on Event of Default.  When an Event of Default has occurred
and is continuing, Borrower will, if Bank demands (or, upon the occurrence of an
Event of Default under Section 8.5, immediately without notice or demand from
Bank) repay all of the Advances and Inventory Advances.  The demand may, at
Bank’s option, include the Advance for each Financed Receivable then
outstanding, each Inventory Advance then outstanding and all accrued Finance
Charges, Termination Fee, Collateral Handling Fee, attorneys’ and professional
fees, court costs and expenses, and any other Obligations.”


2.10         Section 4.1 (Grant of Security).  The following new paragraphs
hereby are added to the end of Section 4.1 of the Loan Agreement as follows:


“Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank.  Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that may have superior priority to Bank’s Lien in this
Agreement); provided, however, that notwithstanding the foregoing, Bank Services
consisting of foreign exchange services pursuant to Section 2.1.3 hereof, shall
not be cash secured for so long as the Streamline Period is in effect.


If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are satisfied
in full, and at such time, Bank shall, at Borrower’s sole cost and expense,
terminate its security interest in the Collateral and all rights therein shall
revert to Borrower.  In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (y)
this Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrower providing cash collateral acceptable to Bank in its good
faith business judgment for Bank Services, if any.  In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to one hundred percent (100%) of the
Dollar Equivalent of the face amount of all such Letters of Credit plus all
interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment), to secure all of the
Obligations relating  to such  Letters of Credit.”


2.11         Section 5.3 (Financed Receivables).  Sections 5.3(a) and 5.3(e) of
the Loan Agreement hereby are amended and restated to read as follows:


“(a)           Such Financed Receivable is an Eligible Account;”


“(e)           Each Financed Receivable is based on an actual sale and delivery
of goods and/or services rendered, is due to Borrower, is not past due or in
default, has not been previously sold, assigned, transferred, or pledged and is
free of any liens, security interests and encumbrances other than Permitted
Liens;”


 
5

--------------------------------------------------------------------------------

 
 
2.12         Section 6.2 (Financed Receivables).  Sections 6.2(e), 6.2(f) and
6.2(g) of the Loan Agreement hereby are amended and restated to read as follows:
 
“(e)           Provide Bank with, as soon as available, but no later than thirty
(30) following each Reconciliation Period, an aged listing of accounts
receivable and accounts payable by invoice date, an inventory report and a
Deferred Revenue Report.


(f)           Provide Bank with, as soon as available, but no later than (i)
thirty (30) days following the last day of each month when a Streamline Period
is in effect or (ii) fifteen (15) days after the fifteenth (15th) and last day
of each month when a Streamline Period is not in effect, a Borrowing Base
Certificate in the form attached hereto as Exhibit C.


(g)           Immediately upon a Streamline Period terminating, provide Bank
with a current aging of Accounts and, to the extent not previously delivered to
Bank, a copy of the invoice for each Eligible Account and an Advance Request and
Invoice Transmittal with respect to each such Account.”


2.13         Section 6.7 (Liquidity).  Section 6.7 of the Loan Agreement hereby
is amended and restated to read as follows:


“6.2           Liquidity.  Borrower shall maintain at all times, to be tested as
of the last day of each month, a Liquidity Ratio of not less than 1.25 to 1.00.”


2.14         Section 9.1 (Rights and Remedies).  Sections 9.1(c), 9.1(i) and
9.1(j) of the Loan Agreement hereby are amended and restated in their
entireties; and a new 9.1(k) hereby is added to Section 9.1; in each case to
read as follows:


“(c)           For any Letters of Credit, demand that Borrower (i) deposit cash
with Bank in an amount equal to one hundred ten percent (110%) of the Dollar
Equivalent of the aggregate face amount of all Letters of Credit remaining
undrawn (plus all interest, fees, and costs due or to become due in connection
therewith (as estimated by Bank in its good faith business judgment)), to secure
all of the Obligations relating to such Letters of Credit, as collateral
security for the repayment of any future drawings under such Letters of Credit,
and Borrower shall forthwith deposit and pay such amounts, and (ii) pay in
advance all letter of credit fees scheduled to be paid or payable over the
remaining term of any Letters of Credit;”


“(i)           Demand and receive possession of Borrower’s Books;


(j)            Terminate any FX Contracts; and


(k)            Exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided by the Code
(including disposal of the Collateral pursuant to the terms thereof).”


2.15         Section 12.9 (Survival).  Section 12.9 of the Loan Agreement hereby
is amended and restated in its entirety to read as follows:


“12.9      Survival.  All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations,
obligations in respect of Bank Services that have been cash collateralized in
accordance with Section 4.1 and any other obligations which, by their terms, are
to survive the termination of this Agreement) have been paid in full and
satisfied.  The grant of security interest by Borrower in Section 4.1 shall
survive until the termination of all Bank Services Agreements, and the
obligation of Borrower in Section 12.2 to indemnify Bank shall survive until the
statute of limitations with respect to such claim or cause of action shall have
run.”

 
6

--------------------------------------------------------------------------------

 

2.16         Section 13 (Definitions).  The following terms and their respective
definitions set forth in Section 13.1 of the Loan Agreement hereby are added or
amended and restated in their entirety and replaced with the following:


“Account Debtor” is as defined in the Code and shall include, without
limitation, any person liable on any Financed Receivable, such as, a guarantor
of the Financed Receivable and any issuer of a letter of credit or banker’s
acceptance.


“Advance Rate” is with respect to Eligible Accounts, eighty percent (80.0%), net
of any offsets related to each specific Account Debtor.


“Advance Request and Invoice Transmittal” shows Eligible Accounts and/or
Aggregate Eligible Receivables, which Bank may finance, and (a) with respect to
requests for Advances based upon Eligible Accounts, includes the Account
Debtor’s name, address, invoice amount, invoice date and invoice number, and (b)
with respect to requests for Advances based upon Aggregate Eligible Receivables,
includes (i) the current outstanding amount of Advances made based upon
Aggregate Eligible Receivables, and (ii) the amount of Aggregate Eligible
Receivables available to be financed.


“Applicable Rate” is (a) at all times when a Streamline Period is in effect for
Advances made with respect to Eligible Accounts a per annum rate equal to the
Prime Rate plus one and one quarter percent (1.25%) and (b) at any time when a
Streamline Period is not in effect for Advances made (i) with respect to
Eligible Accounts (other than Eligible 91-120 Day Aged Accounts) a per annum
rate equal to the Prime Rate plus one and three quarters percent (1.75%) and
(ii) Eligible 91-120 Day Aged Accounts a per annum rate equal to the Prime Rate
plus two percent (2.00%).


“Bank Services”  are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).


“Credit Extension” is any Advance, Inventory Advance, FX Forward Contract or any
other extension of credit by Bank for Borrower’s benefit.


“Eligible 91-120 Day Aged Accounts” are Accounts that the Account Debtor has
paid after ninety (90), but within one hundred twenty (120), days of invoice
date regardless of invoice payment period terms; but that are otherwise Eligible
Accounts, and that are Accounts in which Bank has a perfected, first priority
security interest.


“Eligible Inventory” means Inventory that meets all of Borrower’s
representations and warranties in Section 5.11 and is otherwise acceptable to
Bank in all respects but specifically excluding finished flywheels.


“FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.


“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.

 
7

--------------------------------------------------------------------------------

 

“Invoice Transmittal” shows Eligible Accounts which Bank may finance and, for
each such Eligible Account, includes the Account Debtor’s name, address, invoice
amount, invoice date and invoice number.


“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.


“Liquidity Ratio” means a ratio of (i) unrestricted cash, cash equivalents and
marketable securities, in each case, on which Bank has a perfected security
interest, plus the aggregate amount of Eligible Accounts to (ii) all
Indebtedness (other than Indebtedness which is cash secured to the Bank’s
reasonable satisfaction) owing from Borrower to Bank.


“Loan Documents” are, collectively, this Agreement, the UK Secured Guaranty
Documents, the Perfection Certificate, any Bank Services Agreement, the IP
Agreement, any note, or notes or guaranties executed by Borrower or any
Guarantor, and any other present or future agreement between Borrower any
Guarantor and/or for the benefit of Bank in connection with this Agreement, all
as amended, restated, or otherwise modified from time to time.


“Maturity Date” is August 5, 2014.


“Second Amendment Effective Date” means August 15, 2012.


“Streamline Period” means any period of time during which Borrower maintained a
Liquidity Ratio of greater than or equal to 1.75:1.00 at all times for at least
sixty (60) consecutive days; provided that (i) a Streamline Period will
automatically be in effect if Borrower achieves a Liquidity Ratio of greater
than or equal to 1.75:1.00 as a result of the sale of Borrower’s equity
securities and (ii) Bank reserves the right to calculate the Liquidity Ratio on
a pro forma basis.


2.17           Section 13 (Definitions).  Subsections (a), and (d) of the
defined term “Eligible Accounts” in Section 13.1 of the Loan Agreement hereby is
amended and restated to read as follows:


“(a)           Accounts that the Account Debtor has not paid within ninety (90)
days of invoice date regardless of invoice payment period terms, other than
Eligible 91-120 Day Aged Accounts;”


“(d)           (x) At all times when a Streamline Period is in effect, Accounts
owing from an Account Debtor, including Affiliates, whose total obligations to
Borrower exceed thirty-five (35%) of all Accounts (except for Accounts of
Hewlett Packard, for which such percentage shall be (i) forty five percent (45%)
from the Second Amendment Closing Date through December 31, 2012 and (ii) forty
percent (40%) thereafter), for the amounts that exceed that percentage, unless
Bank approves in writing; and (y) at any time when a Streamline Period is not in
effect, no concentration limit shall be imposed;”


2.18           Section 13 (Definitions).  The following terms found in Section
13.1 of the Loan Agreement hereby are deleted:


“Cash Management Services”; “Eligible Purchase Orders”; “Financed Purchase Order
Balance”; “Letter of Credit Application”; “Letter of Credit Reserve”; “Net Cash”
and “Purchase Orders”.


2.19           Exhibit C to the Loan Agreement hereby is replaced with Exhibit C
attached hereto.


3.             Limitation of Amendments.


3.1           The amendments set forth in Section 2, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.

 
8

--------------------------------------------------------------------------------

 

3.2           This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.


4.             Representations and Warranties.  To induce Bank to enter into
this Amendment, Borrower hereby represents and warrants to Bank as follows:


4.1           Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;


4.2           Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;


4.3           The organizational documents of Borrower delivered to Bank on the
date hereof remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;


4.4           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;


4.5           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;


4.6           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and


4.7           This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.


5.             Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.


6.             Effectiveness.  This Amendment shall be deemed effective upon (a)
the due execution and delivery to Bank of this Amendment by each party hereto;
(b) the due execution and delivery to Bank of (i) updated Borrowing Resolutions
for Borrower and (ii) a confirmation with respect to the UK Secured Guaranty
Documents; (c) Borrower’s payment of the amounts due on the Second Amendment
Effective Date pursuant to Section 2.2.2 of the Loan Agreement, as amended
hereby, which may be debited from any of any Borrower’s accounts wit Bank; and
(d) Borrowers’ payment of all Bank Expenses, which may be debited from any
Borrower’s accounts with Bank.


[Balance of Page Intentionally Left Blank]

 
9

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.


BANK
 
BORROWER
             
Silicon Valley Bank
 
Active Power, Inc.
                         
By:
/s/ Philip A. Wright
 
By:
s/ John Penver
 
Name:
Philip A. Wright
 
Name:
John Penver
 
Title:
Relationship Manager
 
Title:
Chief Financial Officer
 

 
 
[Signature Page to Second Amendment to Second Amended and Restated Loan and
Security Agreement]
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
[image1.jpg]

 
SPECIALTY FINANCE DIVISION
Compliance Certificate


I, an authorized officer of ACTIVE POWER, INC.  (“Borrower”) certify under the
Second Amended and Restated Loan and Security Agreement (the “Agreement”)
between Borrower and Silicon Valley Bank (“Bank”) as follows (all capitalized
terms used herein shall have the meaning set forth in the Agreement):


Borrower represents and warrants for each Financed Receivable:


Each Financed Receivable is an Eligible Account.


Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;


The correct amount is on the Advance Request and Invoice Transmittal and is not
disputed;


Payment of the amount financed is not contingent on any obligation or contract
and Borrower has fulfilled all its obligations to receive such payment as of the
Advance Request and Invoice Transmittal date;


Each Financed Receivable is based on an actual sale and delivery of goods and/or
services rendered, is due to Borrower,  is not past due or in default, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;


There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount with the exception of
customary credits, adjustments and/or discounts given to an Account Debtor by
Borrower that have been disclosed to Bank in writing;


It reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;


It has not filed or had filed against it Insolvency Proceedings and does not
anticipate any filing;


Bank has the right to endorse and/ or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral.


No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statement contained in
the certificates or statement not misleading.


Additionally, Borrower represents and warrants as follows:


Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change.  The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower’s organizational documents, nor constitute an event
of default under any material agreement by which Borrower is bound.  Borrower is
not in default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.


Borrower has good title to the Collateral, free of Liens except Permitted
Liens.  All inventory is in all material respects of good and marketable
quality, free from material defects.

 
 

--------------------------------------------------------------------------------

 

Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act.  Borrower is not engaged
as one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors).  Borrower has
complied in all material respects with the Federal Fair Labor Standards
Act.  Borrower has not violated any laws, ordinances or rules, the violation of
which could reasonably be expected to cause a Material Adverse Change.  None of
Borrower’s or any Subsidiary’s properties or assets has been used by Borrower or
any Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than in material compliance with laws.  Borrower and each Subsidiary has
timely filed all required material tax returns and paid, or made adequate
provision to pay, all material taxes, except those being contested in good faith
with adequate reserves under GAAP.  Borrower and each Subsidiary has obtained
all consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all government authorities that are necessary to
continue its business as currently conducted except where the failure to obtain
or make such consents, declarations, notices or filings would not reasonably be
expected to cause a Material Adverse Change.


All representations and warranties in the Agreement are true and correct in all
material respects on this date, and the Borrower represents that there is no
existing Event of Default.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
     
Monthly financial statements with Compliance Certificate
Monthly within 30 days
Yes  No
Annual financial statement (CPA Audited)
FYE within 150 days
Yes  No
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes  No
Board approved financial projections
On or prior to 12/31
Yes  No
A/R and A/P Aging, inventory report, Deferred Revenue Report, report of purchase
orders
Monthly within 30 days
Yes  No
Borrowing Base Certificate
Monthly within 30 days when on Streamline, Bi-monthly within 15 days when not on
Streamline
Yes  No
     

Financial Covenant
Required
Actual
Complies
       
Liquidity Ratio
1.25 to 1.00
______ to 1.00
Yes  No
 

Streamline Calculation
Liquidity Ratio
1.75 to 1.00
______ to 1.00
Yes  No



The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
ACTIVE POWER, INC.
 
AGENT USE ONLY
                   
Received by: 
   
By:
     
authorized signer
 
Name:
   
Date:
   
Title:
               
Verified:
           
authorized signer
       
Date:
                      Compliance Status:                  Yes  No  


 
 

--------------------------------------------------------------------------------

 

Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.
 
Dated:
____________________



 
I.
Liquidity (Section 6.7)



 
Required:
1.25:1.00



Actual:
 
A.
Unrestricted cash, Cash Equivalents and marketable securities
$  _________
B.
Eligible Accounts
$  _________
C.
Liquidity (line A plus line B)
$  _________
D.
Indebtedness
 
E.
Liquidity Ratio (Line C divided by Line D)
 



Is line E equal to or greater than 1.25:1.00?
 

    ____________  No, not in compliance      _______________  Yes, in compliance

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C


BORROWING RESOLUTIONS


[image2.jpg]
 
CORPORATE BORROWING CERTIFICATE
 
Borrower:  ACTIVE POWER, INC.
Date:  August __, 2012
Bank:            SILICON VALLEY BANK
 



I hereby certify as follows, as of the date set forth above:


1.  I am the Secretary, Assistant Secretary or other officer of the
Borrower.  My title is as set forth below.


2.  Borrower’s exact legal name is set forth above.  Borrower is a corporation
existing under the laws of the State of
Delaware.


3.  Attached hereto are true, correct and complete copies of Borrower’s
Certificate of Incorporation (including amendments), as filed with the Secretary
of State of the state in which Borrower is incorporated as set forth in
paragraph 2 above.  Such Certificate of Incorporation have not been amended,
annulled, rescinded, revoked or supplemented, and remain in full force and
effect as of the date hereof.


4.  The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action).  Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Bank may rely
on them until Bank receives written notice of revocation from Borrower.


Resolved, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:
 
 
 
Name
 
 
 
Title
 
 
 
Signature
 
Authorized to
Add or Remove
Signatories
           
□
 
           
□
 
           
□
 
           
□
 





Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.


Resolved Further, that such individuals may, on behalf of Borrower:

 
 

--------------------------------------------------------------------------------

 

Borrow Money.  Borrow money from Silicon Valley Bank (“Bank”).
Execute Loan Documents.  Execute any loan documents Bank requires.
Grant Security.  Grant Bank a security interest in any of Borrower’s assets.
Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Borrower has an interest and
receive cash or otherwise use the proceeds.
Letters of Credit.  Apply for letters of credit from Bank.
Foreign Exchange Contracts.  Execute spot or forward foreign exchange contracts.
Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrowers right to a jury trial) they believe to be
necessary to effectuate such resolutions.


Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.


5.  The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.



 
ACTIVE POWER, INC.
           
By:
     
Name:
     
Title:
   



*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.




I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as of the date set forth above.
                                         [print title]



 
By:
     
Name:
     
Title:
   


 

--------------------------------------------------------------------------------